Appeal by the defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered September 7, 1984, convicting him of robbery in the first degree (two counts), and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court abused its discretion by granting the prosecution’s motion to consolidate for a single trial two indictments charging three unrelated crimes (see, CPL 200.20 [2], [4], [5]). We find, however, that the trial court properly weighed the public interest in avoiding duplicative, lengthy and expensive trials against the defendant’s interest in being protected from an unfair advantage in favor of the People (see, People v Lane, 56 NY2d 1, 8). The record indicates an overwhelming amount of evidence against the defendant on all three counts, including simultaneous confessions to all three crimes (see, People v Hallingquest, 79 AD2d 1010; see also, People v Mack, 111 AD2d 186, lv denied 66 NY2d 616; People v Stewart, 105 AD2d 858). Further, each crime was separately presented and proved, the defendant had ample opportunity to defend each count, and the task of considering and deciding three separate counts was not overly burdensome or confusing to the jury (cf., People v Shapiro, 50 NY2d 747).
In addition, the defendant, who had five prior felony convictions, was properly adjudicated a persistent felony offender (see, Penal Law § 70.10). We find no merit to the contention that the sentence imposed was excessive. Lawrence, J. P., Weinstein, Kooper and Sullivan, JJ., concur.